UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- Dreyfus Investment Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 9/30* Date of reporting period: July 1, 2016-June 30, 2017 *Fiscal year end is 12/31 for Dreyfus/Standish Global Fixed Income Fund Item 1. Proxy Voting Record Dreyfus Investment Funds - Dreyfus Tax Sensitive Total Return Bond Fund The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Diversified Emerging Markets Fund ABU DHABI COMMERCIAL BANK PJSC Ticker: ADCB Security ID: M0152Q104 Meeting Date: MAR 07, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board Report on Company For For Management Operations for FY 2016 2 Approve Auditors' Report on Company For For Management Financial Statements for FY 2016 3 Accept Financial Statements and For For Management Statutory Reports for FY 2016 4 Approve Dividends Representing 40 For For Management Percent of Share Capital for FY 2016 5 Approve Discharge of Directors for FY For For Management 2016 6 Approve Discharge of Auditors for FY For For Management 2016 7 Approve Remuneration of Directors for For For Management FY 2016 8 Ratify Auditors and Fix Their For For Management Remuneration for FY 2017 9 Elect Directors (Bundled) For Against Management 10 Amend Articles of Association to For For Management Reflect Changes in Capital 11 Approve Employee Share Plan For For Management 12 Approve Conditions of the Employee For For Management Share Plan ADVANCED SEMICONDUCTOR ENGINEERING INC. Ticker: 2311 Security ID: Y00153109 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: APR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Financial Statements 2 Approve Plan on Profit Distribution For For Management 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets AIR CHINA LTD. Ticker: 753 Security ID: Y002A6104 Meeting Date: AUG 30, 2016 Meeting Type: Special Record Date: JUL
